Per Curiam.
Defendant strung its telephone wire over and across the tracks of the Chicago, Milwaukee & St. Paul Railway Company at Glencoe. Plaintiff was in the employ of the railroad company as a freight conductor. On approaching Glencoe on a regular trip of his train, plaintiff was upon the top of the one of the box cars therein, and was caught by the wire of the telephone company and injured. The wire came in contact with his face and upon the bridge of his nose, extending across his left eye; the principal injury being to that organ, particularly td *530tlie nerves thereof. He subsequently brought this action to recover for the injuries so received. A verdict was returned in his favor for $3,000. ■ Defendant appealed from an order denying a new trial. A careful examination of the record presents no reversible error.
The complaint 'alleged a negligent construction of the wire over the tracks, and also a negligent maintenance thereof. The evidence tended to show that, although properly constructed and at a sufficient height above the track to avoid1 contact with railroad employees when upon box ears, it had become out of order and sagged down so low as to endanger the safety of the railroad men, and that it had remained in that condition for. ten days or .two weeks prior to the accident to plaintiff. We discover no error in submitting the question of improper and negligent maintenance of the wire to the jury. It was sufficiently charged in the complaint. The evidence made a case for the jury upon the facts.
Defendant was out of employment in consequence of his injury for about a year, and this, in connection with such suffering as he endured and the expense» incident to his treatment, precludes a holding by this court that the verdict is, excessive.
Order affirmed.